         Case 1:19-cr-00318-JMF Document 121 Filed 08/06/20 Page 1 of 2

The Honorable Jesse M. Furman
Page 2 of 2




                                                                     August 6, 2020


VIA ECF
The Honorable Jesse M. Furman
United States District Court Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, New York 10007

                                          Re: United States v. Ifeanyi Eke
                                              19-cr-00318 (JMF)


Dear Judge Furman:

        Please recall that I represent Mr. Ifeanyi Eke in his defense of the above-referenced
matter. I write to request that Your Honor modify and amend the motion schedule initially set by
this Court on March 9, 2020, and modified by orders of this Court on May 4, 2020 and June 8,
2020. Currently, defense motions are due by August 13, 2020, Government opposition is due by
August 27, 2020, and a reply is due by September 3, 2020. We respectfully submit that an
extension is necessary to enable the parties to continue ongoing, extensive work towards a
possible resolution of this matter. The defense has consulted with the Government who has no
objection to this request.

        Throughout the month of July, the parties have engaged in good-faith, extensive
negotiations. However, negotiations are progressing slower than normal because we are limited
to sporadic half-hour or hour-long telephone/video conferences with Mr. Eke. To address a
position taken by the Government, Mr. Eke asked that we consider some evidence pertaining to
the levels of participation of co-defendants, which required us to conduct additional discovery
review.
         Case 1:19-cr-00318-JMF Document 121 Filed 08/06/20 Page 2 of 2

The Honorable Jesse M. Furman
Page 2 of 2

        I respectfully request an extension of the motion schedule for a period of 45-days to
permit the parties to continue ongoing negotiations towards a possible resolution of this case or
to serve motions. As a result of plea negotiations and our review, the defense has no objection to
the exclusion of time under the Speedy Trial Act.

       Thank you for your consideration.


                                                             Respectfully submitted,



                                                             Mark I. Cohen, Esq.

MIC/gmf

Cc: A.U.S.A. Olga Zverovich (via ECF)
    A.U.S.A. Jarrod Schaeffer (via ECF)
    Mr. Ifeanyi Eke (via mail)



Application GRANTED. Defendant's motions are hereby due by September 28, 2020,
Government's response is due by October 12, 2020 and defendant's reply by October 19,
2020. The pretrial conference is ADJOURNED to September 30, 2020, at 2:30 p.m. The
Court excludes time under the Speedy Trial Act between today and September 30, 2020,
finding that the ends of justice served by excluding that time outweigh the interests of the
Defendant and the public in a speedy trial for the reasons set forth in counsel's letter. The
Clerk of Court is directed to terminate Doc. #120. SO ORDERED.




                       August 6, 2020
